Citation Nr: 0102601	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for the residuals of 
facture of the ninth thoracic vertebra, currently rated as 20 
percent disabling.  

3.  Entitlement to an increased rating for fracture residuals 
of the right wrist, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for fracture residuals 
of the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's spouse, and his treating 
psychologist


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1972.

The issues currently perfected for appeal before the Board of 
Veterans' Appeals (Board) arise from a November 1995 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Oakland, California.  A 
hearing was conducted by a RO hearing officer in October 
1996.


REMAND
 
Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but  
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Concerning the PTSD claim, the VA PTSD examination report 
dated in November 1996 and a December 1997 letter supplied 
from a psychologist both indicate PTSD.  The RO sought to 
verify the claimed stressors in February 1997.  In September 
1997, a response was received to the February 1997 letter 
from the U.S. Armed Services Center for Research of Unit 
records (USASCRUR).  Review of the correspondence received 
from USASCRUR includes extracts of Operational Reports - 
Lessons Learned, and a unit Morning Report.  The September 
1997 report, noting the veteran's claimed stressor of 
witnessing the killing of civilians in Vietnam (see VA Form 
21-4138 (JF), Statement in Support of Claim, dated in July 
1995), to research these types of incidents the veteran must 
provide specific information.  Review of the claims folder 
does not show that, subsequent to the receipt by the RO of 
the September 1997 letter from USASCRUR, the veteran was 
requested by VA to supply more specific information 
concerning his claimed stressor.   

Under the provisions for direct service connection for PTSD 
under 38 C.F.R. § 3.304(f) (2000), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (2000)(the diagnosis of 
mental disorder); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

Under Zarycki v. Brown, 6 Vet. App. 91 (1993) and West v. 
Brown, 7 Vet. App. 70 (1994), in approaching a claim for 
service connection for PTSD, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
If the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiners render a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The record does not indicate that the veteran "engaged in 
combat with the enemy."  In this case, where the record does 
not reflect that the veteran engaged in combat with the 
enemy, his assertions, standing alone, can not as a matter of 
law provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that other "credible supporting evidence from any 
source" must be provided to insure that the event alleged as 
the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  Thus, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of 
a combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.

In order for the veteran to succeed in this claim, at least 
one of the veteran's alleged stressors must be verified.  
That verified stressor(s), and not an unverified alleged 
stressor or an event that does not constitute a "stressor," 
must then form the basis of a diagnosis of PTSD.  Additional 
development will be required. 

Concerning the issues of entitlement to increased ratings for 
the service-connected thoracic spine, right wrist, and right 
knee, the Board points out that he was most recently afforded 
a VA orthopedic examination in February 1996.  The Board 
notes that it has a duty to assist the veteran in the 
development of facts pertinent to his claims and to ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (2000).  This duty to assist 
includes obtaining a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  See also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The examination should take into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Court has held that a higher rating can be based on 
greater limitation of motion due to pain on use.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Regarding the veteran's 
current claims for increased ratings for his thoracic spine, 
right knee, and right wrist, it is observed that the February 
1996 VA orthopedic examination does not appear to have 
sufficiently complied with the requirements set out by the 
Court in DeLuca, supra.  Specifically, pain on active and 
passive motion was not sufficiently documented.  See 
38 C.F.R. § 4.59 (2000); see also Arnesen v. Brown, 8 Vet. 
App. 432 (1995).  

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  
Specifically, in a VA General Counsel Opinion, VAOPGCPREC 23-
97 (July 1997), it was held that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  Such an opinion suggests that separate ratings may 
be awarded for limitation of motion and instability.  Also, 
VAOPGCPREC 9-98 (August 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257, as is the 
case here, it is not required that the claimant have 
compensable limitation of motion under Diagnostic Code 5260 
or 5261 in order to obtain a separate rating for arthritis.  
It is only required that the claimant's degree of limitation 
of motion meet at least the criteria for a zero-percent 
rating. 

In view of these facts, in consideration of the veteran's 
current complaints associated with his service-connected 
orthopedic-related disabilities, and in light of the fact 
that the veteran has not been examined since February 1996, 
the Board finds that another examination would be of 
assistance in this case.  See Littke, supra. 

Accordingly, in the interest of ensuring the veteran's 
receipt of procedural due process, and to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims, the case is REMANDED to the RO for 
the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.  The 
RO should furnish the veteran with the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his currently 
claimed disorders as stated on the title 
page of this decision.  All records not 
already associated with the veteran's 
claims folder should be associated 
therein.  

2.  The RO should again supply the 
veteran with the same, or similar letter 
it supplied the veteran with in May 1995 
concerning the need for information 
needed to process his claim for PTSD.  
For example, the veteran should be 
requested to send the RO a complete 
detailed description of the specific 
traumatic incidents which produced the 
stress that resulted in his claimed PTSD, 
to include his assertions regarding 
witnessing the killing of civilians while 
in Vietnam.  Complete dates (at least as 
to the month and the year) and exact 
places where the incidents occurred 
should also be provided by the veteran, 
particularly with regard to the rocket 
attacks.  He should also be requested to 
provide the unit (division, regiment, 
battalion, company) to which he was 
assigned or attached at the time. 

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

3.  If the veteran has provided any 
additional information in sufficient 
detail to permit meaningful research to 
be performed, the RO should thereafter 
review the claims file and prepare a 
summary of the veteran's claimed 
stressors.  This summary and all 
supporting documents should be sent to 
the USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify, 
if possible, the occurrence of the 
incident(s) and any indication of the 
veteran's involvement therein. 

4.  Following completion of the above 
development, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, if a claimed stressor or 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination for an opinion as to whether 
or not the veteran has an acquired 
psychiatric disorder related to active 
service.  The examiner should be informed 
as to which stressor or stressors have 
been verified.  The examiner should 
indicate whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

6.  A VA examination should be conducted 
to determine the current severity of the 
service-connected thoracic spine, right 
wrist, and right knee disabilities.  All 
indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the requested examination.  The joints 
affecting the above-cited disabilities 
should be examined for degrees of both 
active and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion concerning each 
musculoskeletal region.  Additionally, the 
examiner should be requested to determine 
whether either the veteran's thoracic 
spine, right wrist, or right knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination. 

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by this 
decision and the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary.  
The RO should readjudicate the issues 
concerning entitlement to increased 
ratings as listed on the title page of 
this decision on appeal with consideration 
of the provisions set out in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000).  See also 
DeLuca, supra.  In the event that X-ray 
examination of the right knee indicates 
arthritis to be manifested, the RO should 
also consider whether separate disability 
ratings are warranted under separate 
Diagnostic Codes for the right knee.  See 
VAOPGCPREC 23-97 (July 1997) and 
VAOPGCPREC 9-98 (August 1998).  

If any of the benefits sought are not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
afforded a reasonable period of time within which to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


